
	

113 HR 1954 IH: Sunset Wasteful Executive Expenditures and Programs Act of 2013
U.S. House of Representatives
2013-05-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1954
		IN THE HOUSE OF REPRESENTATIVES
		
			May 13, 2013
			Mr. Hudson introduced
			 the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform, and in addition to the Committee on
			 Rules, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To amend chapter 7 of title 31, United States Code, to
		  require the Comptroller General to assist Congress and the President in
		  eliminating agencies and programs in Executive departments that no longer serve
		  a public need, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Sunset Wasteful Executive Expenditures
			 and Programs Act of 2013.
		2.Requirement for
			 the Comptroller General to review Executive departments to ensure they continue
			 to serve a public need
			(a)AmendmentChapter 7 of title 31, United States Code,
			 is amended by adding at the end of subchapter II the following new
			 section:
				
					721.Review of
				Executive departments to ensure they continue to serve a public need
						(a)Review
				requiredEach year, beginning
				with 2014, the Comptroller General of the United States shall review three
				Executive departments, in the order of their creation, to identify agencies and
				programs within the jurisdiction of the departments that perform similar or
				related functions and that no longer serve a public need. The Comptroller
				General shall review every department at least once every five years.
						(b)CriteriaThe
				Comptroller General shall evaluate the efficiency and public need for each
				Executive department pursuant to subsection (a) using the following
				criteria:
							(1)The effectiveness
				and the efficiency of the operation of the programs carried out by each such
				Executive department.
							(2)Whether the
				programs carried out by the Executive department are cost-effective.
							(3)Whether the
				Executive department has acted outside the scope of its original authority, and
				whether the original objectives of the department have been achieved.
							(4)Whether less
				restrictive or alternative methods exist to carry out the functions of the
				Executive department.
							(5)The extent to
				which the jurisdiction of, and the programs administered by, the Executive
				department duplicate or conflict with the jurisdiction and programs of other
				Executive departments.
							(6)The potential
				benefits of consolidating programs administered by the Executive department
				with similar or duplicative programs of other Executive departments, and the
				potential for consolidating such programs.
							(7)The number and
				types of beneficiaries or persons served by programs carried out by the
				Executive department.
							(8)The extent to
				which any trends, developments, and emerging conditions that are likely to
				affect the future nature and extent of the problems or needs that the programs
				carried out by the Executive department are intended to address.
							(9)The extent to which the Executive
				department has complied with the provisions contained in sections 1115 through
				1119 of this title (relating to Government performance planning and reporting).
							(10)Whether the
				Executive department has worked to enact changes in the law that are intended
				to benefit the public as a whole rather than the specific business,
				institution, or individuals that the department regulates.
							(11)The extent to
				which the Executive department has encouraged participation by the public as a
				whole in making its rules and decisions rather than encouraging participation
				solely by those it regulates.
							(12)The extent to
				which the public participation in rulemaking and decisionmaking of the
				Executive department has resulted in rules and decisions compatible with the
				objectives of the department.
							(13)The extent to
				which the Executive department complies with section 552 of title 5, United
				States Code (commonly known as the Freedom of Information
				Act).
							(14)The extent of the
				regulatory, privacy, and paperwork impacts of the programs carried out by the
				Executive department.
							(15)The extent to
				which changes are necessary in the authorizing statutes of the Executive
				department in order that the function of the department can be performed in the
				most efficient and effective manner.
							(c)Annual report
				and recommended legislationBy February 1 of each year, beginning
				with February 1, 2015, the Comptroller General shall submit to Congress a
				report on the results of the review of the Executive departments carried out
				during the preceding year. The report shall include—
							(1)such
				recommendations as the Comptroller General considers necessary to facilitate
				the abolishment of agencies and programs within the Executive departments that
				perform similar or related functions that were identified pursuant to
				subsection (a) as no longer serving a public need; and
							(2)legislative
				language to implement those recommendations in a form appropriate for
				introduction in Congress as a bill.
							(d)Executive
				department definedIn this section, the term Executive
				department means each department listed in section 101 of title 5,
				United States Code.
						.
			(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 7 of
			 title 31, United States Code, is amended by adding at the end of subchapter II
			 the following new item:
				
					
						721. Review of Executive departments to
				ensure they continue to serve a public
				need.
					
					.
			3.Congressional
			 action to ensure Executive departments continue to serve a public need
			(a)Abolishment of
			 departments
				(1)In
			 generalNot later than December 31 of each year, beginning with
			 December 31, 2015, the three Executive departments that were reviewed by the
			 Comptroller General of the United States during the preceding year pursuant to
			 section 721 of title 31, United States Code, shall be abolished.
				(2)Winding
			 downThe President, in coordination with the Secretary of each
			 Executive department concerned, shall direct the procedures for the winding
			 down of the operations of departments abolished under subsection (a).
				(3)ExtensionThe
			 date of abolishment for an Executive department may be extended for an
			 additional two years if Congress enacts legislation extending such date by a
			 vote of three-fifths of the House of Representatives and of the Senate.
				(b)Continuation of
			 departments
				(1)Approval of
			 existenceCongress may authorize the continued existence of an
			 Executive department scheduled for abolishment by approving or rejecting the
			 legislation containing the recommendations of the Comptroller General with
			 respect to that department, as submitted under section 721(c)(2) of title 31,
			 United States Code, and introduced as a bill under subsection (c).
				(2)Future
			 recommendationsAction of Congress approving of an Executive
			 department scheduled for abolishment does not prevent the department from being
			 abolished in the next cycle for consideration.
				(c)Process for
			 consideration of Comptroller General’s report
				(1)IntroductionAfter
			 February 1 of each year, beginning with 2015, the legislation containing the
			 recommendations of the Comptroller General with respect to the Executive
			 departments reviewed during the preceding year, as submitted in the report of
			 the Comptroller General under section 721(c)(2) of title 31, United States
			 Code, shall be introduced in the Senate by the Majority Leader or the Majority
			 Leader’s designee, and in the House of Representatives by the Speaker or the
			 Speaker’s designee. Upon such introduction, the bill, to be known as a
			 wasteful expenditures bill shall be referred to appropriate
			 committees of Congress under paragraph (2). If the wasteful expenditures bill
			 is not introduced in accordance with the preceding sentence, then any member of
			 Congress may introduce such bill in the member’s respective House of Congress
			 beginning on the date that is the fifth calendar day that such House is in
			 session following the date of the submission of such aggregate legislative
			 provisions.
				(2)Committee
			 consideration
					(A)ReferralA
			 wasteful expenditures bill introduced under paragraph (1) shall be referred to
			 any appropriate committee of jurisdiction in the Senate and the House of
			 Representatives. A committee to which a wasteful expenditures bill is referred
			 under this paragraph and may review and comment on such bill, may report such
			 bill to the respective House, and may not amend such bill.
					(B)ReportingNot
			 later than 60 legislative days after the introduction of the wasteful
			 expenditures bill, each Committee of Congress to which the wasteful
			 expenditures bill was referred shall report the bill.
					(C)Discharge of
			 committeeIf a committee to which is referred a wasteful
			 expenditures bill has not reported such bill at the end of 60 legislative days
			 after its introduction or at the end of the first day after there has been
			 reported to the House involved a wasteful expenditures bill, whichever is
			 earlier, such committee shall be deemed to have been discharged from further
			 consideration of such bill, and such bill shall be placed on the appropriate
			 calendar of the House involved.
					(3)Expedited
			 procedure
					(A)Consideration
						(i)In
			 generalNot later than 5 legislative days after the date on which
			 a committee has reported a wasteful expenditures bill or been discharged from
			 consideration of a wasteful expenditures bill, the Majority Leader of the
			 Senate, or the Majority Leader’s designee, or the Speaker of the House of
			 Representatives, or the Speaker’s designee, shall move to proceed to the
			 consideration of the wasteful expenditures bill. It shall also be in order for
			 any member of the Senate or the House of Representatives, respectively, to move
			 to proceed to the consideration of the wasteful expenditures bill at any time
			 after the conclusion of such 5-day period.
						(ii)Motion to
			 proceedA motion to proceed to the consideration of a wasteful
			 expenditures bill is highly privileged in the House of Representatives and is
			 privileged in the Senate and is not debatable. The motion is not subject to
			 amendment or to a motion to postpone consideration of the wasteful expenditures
			 bill. If the motion to proceed is agreed to, the Senate or the House of
			 Representatives, as the case may be, shall immediately proceed to consideration
			 of the wasteful expenditures bill without intervening motion, order, or other
			 business, and the wasteful expenditures bill shall remain the unfinished
			 business of the Senate or the House of Representatives, as the case may be,
			 until disposed of.
						(iii)Limited
			 debateDebate on the wasteful
			 expenditures bill and on all debatable motions and appeals in connection
			 therewith shall be limited to not more than 10 hours, which shall be divided
			 equally between those favoring and those opposing the wasteful expenditures
			 bill. A motion further to limit debate on the wasteful expenditures bill is in
			 order and is not debatable. All time used for consideration of the wasteful
			 expenditures bill, including time used for quorum calls (except quorum calls
			 immediately preceding a vote) and voting, shall come from the 10 hours of
			 debate.
						(iv)AmendmentsNo amendment to the wasteful expenditures
			 bill shall be in order in the Senate and the House of Representatives.
						(v)Vote on final
			 passageImmediately following
			 the conclusion of the debate on the wasteful expenditures bill, the vote on
			 final passage of the wasteful expenditures bill shall occur.
						(vi)Other motions
			 not in orderA motion to
			 postpone consideration of the wasteful expenditures bill, a motion to proceed
			 to the consideration of other business, or a motion to recommit the wasteful
			 expenditures bill is not in order. A motion to reconsider the vote by which the
			 wasteful expenditures bill is agreed to or not agreed to is not in
			 order.
						(B)Consideration by
			 the other HouseIf, before
			 the passage by one House of the wasteful expenditures bill that was introduced
			 in such House, such House receives from the other House a wasteful expenditures
			 bill as passed by such other House—
						(i)the wasteful expenditures bill of the other
			 House shall not be referred to a committee and may only be considered for final
			 passage in the House that receives it under subparagraph (C);
						(ii)the procedure in the House in receipt of
			 the wasteful expenditures bill of the other House, shall be the same as if no
			 wasteful expenditures bill had been received from the other House; and
						(iii)notwithstanding subparagraph (B), the vote
			 on final passage shall be on the wasteful expenditures bill of the other
			 House.
						(C)DispositionUpon disposition of a wasteful expenditures
			 bill that is received by one House from the other House, it shall no longer be
			 in order to consider the wasteful expenditures bill that was introduced in the
			 receiving House.
					(4)Legislative
			 dayIn this section, the term legislative day
			 means a day on which either House of Congress is in session.
				(5)Rules of the
			 Senate and the House of RepresentativesThis section is enacted—
					(A)as an exercise of the rulemaking power of
			 the Senate and the House of Representatives, respectively, and is deemed to be
			 part of the rules of each House, respectively, but applicable only with respect
			 to the procedure to be followed in that House in the case of a wasteful
			 expenditures bill, and it supersedes other rules only to the extent that it is
			 inconsistent with such rules; and
					(B)with full recognition of the constitutional
			 right of either House to change the rules (so far as they relate to the
			 procedure of that House) at any time, in the same manner, and to the same
			 extent as in the case of any other rule of that House.
					
